          Case 2:20-cv-00054-JRG Document 8 Filed 03/04/20 Page 1 of 3 PageID #: 84
            Case 2:20-cv-00054-JRG Document 4 Filed 02/25/20 Page 1 of 2 PagelD #: 76

AO 440 (Rev. 06/12) Summons in a Civ il Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                    Eastern District of Texas


             VARTA MICROBATTERY GMBH                            )
                                                                )
                                                                )
                                                                )
                            Plaintiff(s)                        )
                                                                )
                                 v.                                     Civil Action No. 2:20-cv-00054
                                                                )
                    BEST BUY CO., INC.                          )
                                                                )
                                                                )
                                                                )
                           Defendant(s)                         )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Best Buy Co., Inc.
                                   c/o CT Corporation System, its registered agent
                                   1999 Bryan St., Suite 900
                                   Dallas, Texas 75201-3136




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Andrew W. Stinson
                                 Ramey & Flock, P .C.
                                 100 E. Ferguson Street, Suite 404
                                 Tyler, Texas 75702



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:           2/25/20
                                                                                     Signature of Clerk or Deputy Clerk
          Case 2:20-cv-00054-JRG Document 8 Filed 03/04/20 Page 2 of 3 PageID #: 85


AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-00054-JRG

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    BEST BUY CO., INC.
 was received by me on (date)                     0212512020


           0 I personally served the summons on the individual at (place)
                                                                                on (date)                            ; or

           0 I left the summons at the individual ' s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or
                        ~~~~~~~~




           0 I served the summons on (name of individual)                                                                     , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                            ; or

           0 I returned the summons unexecuted because                                                                             ; or

           .ef Other (specify) :   I delivered a true copy of the Summons*, and Complaint to BEST BUY CO., INC. by delivery
                                   to its Registered Agent, Terri Thongsavat of CT Corporation System at 1999 Bryan Street,
                                   STE 900, Dallas, TX 75201 on February 27, 2020 at 9:56 a.m.,++


           M y fees are$                           for travel and $                  for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



 Date:          03/04/2020



                                                                 Michael J. Collins Process Server PSC-359, expires 07/31/2020
                                                                                        Printed name and title

                                                                                    110 N College Ave #1002
                                                                                        Tyler, TX 75702

                                                                                            Server's address


 Additional information regarding attempted service, etc:
  *with the date of delivery endorsed theron
  ++by Certified Mail , return-receipt requested.
  PS Form 3811 and USPS tracking information are attached
  Certified Mail Number 9414 7266 9904 2156 6540 79
  Exhibit A; Exhibit B; Exhibit C; and Exhibit D were attached
 3/4/2020       Case 2:20-cv-00054-JRG Document 8 Filed  03/04/20 Page 3 of 3 PageID #: 86
                                                  Tracking I USPS




    (


    ; Add a tracking number


                                                                                                                        Showing:     I All




        0
                        9414726699042158654079
                        Delivered:
                        DALLAS, TX 75201 on February
                        27, 2020 at 9:56 am




                                                                                COMPLETE THIS SE<;TION ON DEUV,ERY -                         .
                               Return Receipt (Form 3811) Barcode
                                                                                A. Signature                                  DAgent
                                                                                x                                              DAddressee
                         111111111llllliI
                            ,,            111111111111111111111 111111111       B. Received by (l:'rinted Name)t         C. Date of Delivery
                                                                                          Terri Thongsava                 FEB   C)
                         9S~O ~26~ ~904 ~ise 6540 72                            D. Is delivery address different from item 1? D Yes
                                                                                   If YES, enter delivery address below:      D No

                     1. Article Addressed to:
                       BEST BUY CO., INC.
                       Clo CT Corporation System, Registered Agent
                       1999 Bryan Street, STE 900
                       Dallas, TX 75201
                                                                               3. Service Type :
                                                                               IXl Certified Mail
                                                                               D    Certified Mail Restricted Deliver
                                                                                                    Reference Information
                                                                                         A Stinson

                     2. Certified Mail (Form 3800) Article Number
                         94 ~4 1266 9904           2ts8      6540 79

                      PS Form 3811 , Facsimile, Ju l 2015                                                          Domestic Return Receipt




                                                                   UPDATED 3/4/2020 1:23 PM



https://m .usps.com/m/TrackConfirmAction                                                                                                         1/1
